Exhibit 10.2

JAMBA, INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Jamba, Inc. 2006 Employee, Director and Consultant
Stock Plan (the “Plan”), each of which represents the right to receive on the
applicable Settlement Date one (1) share of Common Stock of Jamba, Inc. (the
“Company”), as follows:

 

Participant:                            Employee ID:                        
Grant Date:                               Number of Restricted Stock Units:   
                    , subject to adjustment as provided by the Restricted Stock
Units Agreement. Settlement Date:    For each Restricted Stock Unit, except as
otherwise provided by the Restricted Stock Units Agreement, the date on which
such unit becomes a Vested Unit in accordance with the vesting schedule set
forth below. Vested Units:    Except as provided by the Restricted Stock Units
Agreement and provided that the Participant’s Service has not terminated prior
to the relevant date, the number of Vested Units shall cumulatively increase on
each respective date set forth below by the number of units set forth opposite
such date, as follows:      

Vesting Date

    

Number of Units Vesting

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, Restricted Stock
Units Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

JAMBA, INC.      PARTICIPANT By:   

 

    

 

        Signature Its:   

 

    

 

        Date Address:    6475 Christie Avenue, Suite 150     

 

   Emeryville, California 94608      Address        

 

 

ATTACHMENTS:    2006 Employee, Director and Consultant Stock Plan, as amended to
the Grant Date; Restricted Stock Units Agreement and Plan Prospectus